WHEELER, District Judge.
This suit is brought upon patents 341,380, dated May 4, 18S6, and 388,366, dated August 21, 18N8, and granted to George W. Hey and Emil Laass, for mail-stamping ap *659para tus, consisting of a bolt or* rollers carrying the mail matter* a piece at a time, under or opposite to the face of a stamp out of its path, and against, a supporting bed, to be caught momentarily by lingers which are moved forward by it, forming an electric connection which move’s the stamp against, and stamps, the piece1, and releases it, to be carried along again by the carrier to a receptacle. The: stamp eloe^s not move otherwise. The claims relien! upeui in 841.880 are:
"(2} An automatic marking or stamping apparatus, comprising a bed for .supporting the article to be marked, a marking stamp supported opposite said bed, an actuating barrier or selecting feeler, arranged to be encountered by tito article passing over said bed, and transmitting motion to flu: marking stamp, substantially as set forth.” “(4) In combination with a iefter supporting bed, a carrier for moving tlie letter over the bed, a stamp or marker, and a mechanical engaging finger to engage the moving letter, and transmit motion to the stamp or marker, substantially as described.”
And 'in 388,3(56 are:
“(1) In a machine for stamping or marking mail matter, the combination, with the supporting feed bed, of a stamp normally out of the path of movement of the mail matter, and a stamp tripper or releasor normally in said path.” “(o) In a machine for marking or stamping mail matter, the combination, willi the supporting feed bed, of a stamp normally out of the path of the movement of the mail mattor, and a stamp tipper or releasor normally in said path, and opposite the letter bed, substantially as specified.”
The defcmelants’ apparatus draws (lie matter to the place of stamp-in'? by pneumatic tubes, where each piece, when still, release’s a constantly moving stamp, giving it longer motion by becoming a barrier to the: motiem of an arm, and shunting a detent, wheireby the: stamp is breuiglit against it, and it is thereby stamped, and left te> be carrieid along by the earner to a receptacle.
The principal question made is whether the defendants infringe'. If the patents were* for that part of the machine moving the stump only, the elefeudants weiulel not infringe, for their contrivances for tliis purpose1 are1 entirely (liiTereni. Railway Co. v. Sayles, 97 U. S. 554. Hut, if they cover the whole: machine they are not avoided] by making some: of its parts differently. Machine Co. v. Lancaster, 129 U. S. 263, 9 Sup. Ct. Rep. 299. The exclusive right is as extensive as the1 patentee! invention, anel is infringed by the taking of any substantial part of it. Nothing existing before the applies,lions narroweel this field for invention. The whole arrangement was new, anel was patentee!. The parir, covereel by these edaiins, of lieu* than (he meeiianism for moving the1 stamp, are all found in the same relation, anel elo the same things in substantially the same way, in (be defendants’ as in the patentee! machine, and in eaedi the piee:e to lie: stamped brings the stamp to place1, — in the patented machine1, by moving it from at rest; in the defendants’, by extending its motiem. In eae*h the stamp is out of the* path e>f, and inoperative without the presence of, the piece;’ the eibject beiing to prevent inking the bed, anel sinewing the opposite side of the piece. The arm in the defenelants’ machine is the feedeu*, fingen*, tripper, or .releaser, as variously culled, of these claims; and. as the defendants’ machine has all the either elements of the edaims, it embodies the patented invention. *660It may have improvements upon the patented machine. If so, it has also the theory and parts of it improved upon, and still appears to he substantially the same. Therefore, it appears to infringe.
Let a decree be entered for the plaintiff.